      Case 1:19-cv-08813-MKV-KHP Document 22 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      08/04/2020

ANTOINETTE BURKE,

                                     Plaintiff,                   ORDER SCHEDULING
                                                                  TELEPHONIC STATUS
                       -against-                                     CONFERENCE

 CVS ALBANY, LLC,                                                19-CV-8813 (ALC) (KHP)


                                     Defendant.



KATHARINE H. PARKER, United States Magistrate Judge.

       A telephonic Status Conference in this matter is hereby scheduled for Wednesday,

September 23, 2020 at 12:00 p.m. Counsel is directed to call Judge Parker’s teleconference line

at the scheduled time. Please dial (866) 434-5269, Access code: 4858267.




Dated: New York, New York
       August 4, 2020
                                            SO ORDERED.



                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
